Title: To Benjamin Franklin from Poreau, Mackenzie & Co., 27 June 1778
From: Poreau, Mackenzie & Cie.
To: Franklin, Benjamin


My Lord
Dunkirk 27th June 1778
By a Letter from Mr. Peter Amiel of the 23. instant, we find he was to have that day the Commission in pocket, and to sett out immediately for this place; in Consequence our Mr. Poreau would give him to morrow a meeting at Lille agréable to his desire (and with our Chaise). We remark that the Bond which we are to sign would be presented to us by Mr. Coffyn of this place. We are sorry to be oblige to Tell you that he is the most unproper person for such a Trust, and we fear that our other friends and partners would decline to have any Thing to do in the Expedition; in that case, say [said] person having been Thought a to busy man on many objects and in writing. Therefore my Lord, if we are Lucky enough this should reach you before said Bond should be sent him, pray Lett it be into an other hand, the Prince de Robecq; or some other Credited and Sécret men Since there depend the progress and Wellfare, of our friend Amiel. We have the honnour to Be My Lord Your most obedients, and very humble Servants.
Poreau Mackenzie & Co.
 
Notation: Poreau McKenzie & Co. 28 June 1778
